OPINION
MALONEY, Justice.
The trial court convicted Adrian Rodriquez of delivery of cocaine, assessed a fifteen year sentence and a $1000 fine, and found that appellant used or exhibited a deadly weapon during the commission of the offense. In two points of error, appellant asserts: (1) the trial court erred in denying his motion to quash the State’s special plea of use or display of a deadly weapon; and (2) the evidence was insufficient to support the deadly weapon finding. We reform the trial court’s judgment to delete the deadly weapon finding. We affirm the trial court’s judgment as reformed.
PROCEDURAL BACKGROUND
The grand jury indicted appellant for delivery of cocaine. The indictment did not allege a deadly weapon. The State filed a separate document setting forth its intent to seek a deadly weapon finding. Appellant filed a motion to strike the State’s deadly weapon allegation. He asserted that such an allegation was factually inappropriate to his case.
Appellant entered a plea of not guilty.1 He moved to quash the State’s deadly weapon allegation. The trial court denied appellant’s motion. Jury selection began. After the lunch recess, appellant changed his plea. He pleaded no contest, executed a judicial confession to the offense as alleged in the indictment, and waived jury.
FACTUAL BACKGROUND
Kevin Willis, an undercover narcotics officer was investigating drug dealing complaints in an apartment complex. Willis knocked on the door of one of the suspect apartments. When appellant answered the door, he motioned for Willis to enter the apartment. Willis told appellant that he needed “two caps.”2
Appellant took Willis’s twenty dollars. Appellant then said he had to go upstairs to get the “stuff” because they were out downstairs. Appellant returned a few minutes later and told the officer “Man, you’re not gonna like this, but this is all they had left.” Appellant had a single capsule in his hand. Willis complained that the single capsule did not look like twenty dollars’ worth of cocaine. Appellant and Willis argued about the quantity of cocaine. Eventually, appellant told the officer to “come back in twenty minutes, by then we’ll — the delivery would have been here and I’ll be able to give you the other cap that I owe you.” Willis agreed to come back.
Willis left the apartment. He had the drug tested. It was cocaine.
About an hour later, Willis returned to the apartment. This time another man opened the door. Appellant was sitting on the floor of the apartment. The man who opened the door asked Willis what he needed. In response, Willis turned to appellant and said, “Hey, you know, you remember me? I came *445here to get that cap you owe me.” Appellant acted like he did not recognize Willis. The second man then offered to share a rock of cocaine with Willis in the other room. Willis repeated his demand for the second “cap.” Appellant stood up, pulled out a handgun, and pointed it at Willis. Appellant accused Willis of being a cop. The other man told Willis to leave. Willis left without identifying himself as a police officer or attempting to arrest or detain appellant.
THE MOTION TO STRIKE
In his first point of error, appellant asserts that the trial court erred in denying his motion to strike the State’s deadly weapon allegation. A guilty or nolo contendere plea entered without a plea bargain agreement waives all nonjurisdictional defects or errors that occur before the entry of the plea. Helms v. State, 484 S.W.2d 925, 927 (Tex.Crim.App.1972); Soto v. State, 837 S.W.2d 401, 403 (Tex.App.—Dallas 1992, no pet.).
The trial court denied appellant’s motion to strike before he entered his open plea of no contest. This deadly weapon allegation is nonjurisdictional. Appellant waived any complaint he may have had about the trial court’s denial of his motion to strike. We overrule appellant’s first point of error.
SUFFICIENCY OF THE EVIDENCE-DEADLY WEAPON
In his second point of error, appellant asserts that the evidence was insufficient to show that he “used or displayed a deadly weapon” in the course of or in immediate flight from the indicted offense. He asks that we delete the deadly weapon finding and remand the case for sentencing.
. Appellant does not deny that he possessed and displayed a deadly weapon during the officer’s second visit to the apartment. But he contends that the indictment does not charge him with any illegal conduct during the officer’s second visit. The State argues that the two visits constituted a single criminal episode.
1. Standard of Review
When an appellant challenges the sufficiency of the evidence, we review the evidence in the light most favorable to the prosecution. Garrett v. State, 851 S.W.2d 853, 857 (Tex.Crim.App.1993) (citing Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979)). We determine whether any rational trier of fact could have found the essential elements of the offense beyond a reasonable doubt. Jones v. State, 833 S.W.2d 118, 122 (Tex.Crim.App.1992), cert. denied, — U.S.-, 113 S.Ct. 1285, 122 L.Ed.2d 678 (1993). We find the evidence sufficient to sustain the conviction if the collective weight of all the incriminating circumstances warrants the conclusion. Livingston v. State, 739 S.W.2d 311, 330 (Tex.Crim.App.1987), cert. denied, 487 U.S. 1210, 108 S.Ct. 2858, 101 L.Ed.2d 895 (1988).
The fact finder is the sole judge of the witnesses’ credibility and their testimonial weight. Bonham v. State, 680 S.W.2d 815, 819 (Tex.Crim.App.1984), cert. denied, 474 U.S. 865, 106 S.Ct. 184, 88 L.Ed.2d 153 (1985). The fact finder may reject all or part of any witness’s testimony. Sharp v. State, 707 S.W.2d 611, 614 (Tex.Crim.App.1986), cert. denied, 488 U.S. 872, 109 S.Ct. 190, 102 L.Ed.2d 159 (1988). The fact finder need not believe even uncontroverted testimony. Johnson v. State, 571 S.W.2d 170, 173 (Tex.Crim.App. [Panel Op.] 1978). The fact finder may draw reasonable inferences from the evidence. Benavides v. State, 763 S.W.2d 587, 588-89 (Tex.App.—Corpus Christi 1988, pet. ref'd).
We do not disturb the fact finder’s decision unless it is irrational or supported by only a “mere modicum” of evidence. Moreno v. State, 755 S.W.2d 866, 867 (Tex.Crim.App.1988). We do not substitute our judgment for that of the fact finder. Tompkins v. State, 774 S.W.2d 195, 202 (Tex.Crim.App.1987), aff'd, 490 U.S. 754, 109 S.Ct. 2180, 104 L.Ed.2d 834 (1989) (4-4 decision).
2. Applicable Law
Texas law authorizes a deadly weapon finding when the evidence proves that a defendant: (1) used or exhibited a deadly weap*446on during the commission of a felony offense or during immediate flight therefrom; or (2) was a party to an offense and knew that a deadly weapon would be used or exhibited. Tex.Code Crim.ProcAnn. art. 42.12, § 3g (Vernon Supp.1994). The State must show that the deadly weapon facilitated the commission of the associated felony. Narron v. State, 835 S.W.2d 642, 644 (Tex.Crim.App.1992); Ex parte Petty, 833 S.W.2d 145, 145-46 (Tex.Crim.App.1992).
When each element of an offense has occurred, the crime is complete. Barnes v. State, 824 S.W.2d 560, 562 (Tex.Crim.App.1991). A person commits the offense of delivery of cocaine if he intentionally or knowingly delivers cocaine. Tex. Health & Safety Code Ann. § 481.112(a) (Vernon Supp. 1994). We apply the doctrine of continuing offenses only when the legislature explicitly creates a continuing offense. Barnes, 824 S.W.2d at 562.
3. Application of Law to Facts
The indictment charged appellant with a sale of drugs. The trial court convict ed appellant of delivering drugs. The testimony is undisputed. Neither appellant nor anyone else displayed or exhibited a firearm during the officer’s first visit to the apartment — when the delivery occurred. During the officer’s second visit to the apartment, appellant displayed the gun. The officer received no cocaine, nor did appellant deliver or offer to deliver any drugs, during the officer’s second visit.
When appellant asked Willis if he “had a complete case ... on [appellant] for delivery of cocaine” after his first visit to the apartment, he answered, ‘Tes, ma’am.” Although Willis testified it did not look like a “twenty” to him, he also testified that he went back to the apartment to establish his credibility and involve as many people as possible. An officer’s expectation of another cocaine delivery on a second visit is not sufficient to link the two visits together as a single criminal episode.
The dissent argues that the drug sale was ongoing and appellant “used the firearm to help him make more profit, rather than turn over the additional cocaine as he had agreed.” Dis. op. at 448 (Ovard, J., dissenting). If we accept the dissent’s rationale, then appellant used the gun to facilitate a theft — an aggravated robbery. Appellant was charged with delivery of cocaine — not aggravated robbery.
We conclude that appellant did not use or display a deadly weapon during the commission of, or immediately after the commission of, the felony for which he was charged. Nor did he use or display a deadly weapon to facilitate the charged felony’s commission. Just the opposite, he used the gun to make the officer leave the apartment. We sustain appellant’s second point of error.
REMAND OR REFORM?
The trial court’s finding that appellant used or displayed a deadly weapon did not alter the range of punishment. See Tex. Health & Safety Code Ann. § 481.112 (Vernon Supp.1994) (defining offense of delivery of cocaine and setting forth punishment ranges); see also Lockett v. State, 874 S.W.2d 810 (Tex.App.—Dallas 1994, pet. denied) (opinion on reconsideration on petition for discretionary review) (remanding for sentencing because deletion of deadly weapon finding changed offense from aggravated robbery to robbery and attendant punishment range). Because deletion of the deadly weapon finding in this case does not affect the range of punishment, we need not remand for sentencing. Narron, 835 S.W.2d at 644 (deleting deadly weapon finding, affirming judgment, but not remanding for sentencing); Petty, 833 S.W.2d at 146 (deleting deadly weapon finding, affirming judgment, but not remanding for sentencing).
We reform the trial court’s judgment to delete the deadly weapon finding. As reformed, we affirm the trial court’s judgment.
OVARD, J., dissents with opinion.

. Initially, appellant wanted to plead no contest and challenge the deadly weapon allegation. Appellant’s trial counsel and the trial court expressed concern about whether appellant could "split” his plea.


. Willis explained that “two caps” translated to twenty dollars’ worth of cocaine.